Citation Nr: 0833550	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by: Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This appeal to the Board of Veterans Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
granted the veteran's claim for service connection for 
bilateral hearing loss and assigned an initial noncompensable 
(i.e., zero percent) disability rating retroactively 
effective from April 19, 2006, the date he had filed his 
claim.  He wants a higher (i.e., compensable) initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

Using Table VIA, the results of a September 2006 VA 
audiological evaluation show the veteran has level VI hearing 
acuity in his right ear and level I in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2006 prior to the initial adjudication of his claim in 
October 2006.  The letter informed him of the evidence 
required to substantiate his service-connection claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The letter also complies with Dingess, 
as it discussed all five elements of his service-connection 
claim, including the downstream disability-rating and 
effective-date elements.  In short, all notice provisions 
under the VCAA have been met.  



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records the veteran and his representative 
identified.  VA also satisfied its' obligation to provide a 
medical examination since a VA audiological evaluation was 
conducted in September 2006, including to assess the severity 
of the veteran's hearing loss - which, now, is the 
determinative issue since that VA examiner also at least 
partially linked the veteran's hearing loss to noise exposure 
coincident with his military service, subsequently resulting 
in the grant of service connection in the October 2006 RO 
decision at issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).   This evaluation is adequate for rating 
purposes because it provides all information needed to assess 
the severity of the hearing loss.  38 C.F.R. § 4.2.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The veteran claims that the initial noncompensable disability 
rating assigned for his bilateral hearing loss is 
insufficient to compensate him for the interference in his 
daily activities.  The Board must determine whether he is 
entitled to an initial compensable rating.  See Fenderson, 12 
Vet. App. at 121-22.  For the reasons and bases set forth 
below, the Board finds that the preponderance of the evidence 
is against his claim.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's 
bilateral hearing loss at the noncompensable level.  
The September 2006 VA audiometric testing of the right ear 
revealed a 15-decibel loss at the 500 Hz level, a 30-decibel 
loss at the 1000 Hz level, a 70-decibel loss at the 2000 Hz 
level, a 80-decibel loss at the 3000 Hz level, and a 75-
decibel loss at the 4000 Hz level, for an average decibel 
loss of 64.  Right ear speech discrimination was 82 percent. 

Audiometric testing of the left ear revealed a 20-decibel 
loss at the 500 Hz level, a 15-decibel loss at the 1000 Hz 
level, a 50-decibel loss at the 2000 Hz level, 
a 70-decibel loss at the 3000 Hz level, and a 60-decibel loss 
at the 4000 Hz level, for an average decibel loss of 49.  
Speech discrimination was 92 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the left ear, which is determined by intersecting the 
percent of speech discrimination row 
(92-100) with the puretone threshold average column (42-49).  
The hearing impairment for the right ear falls under the 
exceptional patterns listed in 38 C.F.R. § 4.86(b), which 
establishes that the acuity level should be one numeral 
higher than the value from either Table VI or VIA, whichever 
is greater.  


The Table VIA is the greater value at Level V.  Adding one to 
the Table VIA value establishes a Level VI acuity for the 
right ear.  A noncompensable rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column VI.  
So a compensable rating is not warranted based upon the 
findings listed in the September 2006 VA audiological 
evaluation report.  

Thus, the medical evidence shows the veteran's bilateral 
hearing loss was properly rated at the noncompensable level.  
In addition to the September 2006 VA audiological evaluation, 
the Board has also considered the veteran's testimony 
presented at a hearing held in May 2007.  In particular, he 
testified as to the difficulties his hearing loss causes him 
such as an inability to differentiate words when he is unable 
to see the speaker or when there is back-ground noise.  He 
also explained that he is unable to make out words on the 
telephone or television, regardless of the volume. 

The veteran's hearing testimony, however, is insufficient to 
award a compensable rating for his bilateral hearing loss.  
It is important for him to understand that disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered, which in this case 
clearly show that his bilateral hearing loss was properly 
rated at the noncompensable level.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Moreover, the veteran has never had a compensable level of 
hearing loss at any time since filing his claim, so the Board 
cannot "stage" his rating under Fenderson, 12 Vet. App. at 
125-26, because he has never met the requirements for a 
higher rating at any point during the relevant time period at 
issue.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial compensable rating for his 
bilateral hearing loss.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 53-56.  Accordingly, 
the appeal is denied.


ORDER

An initial compensable rating for the bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


